[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 395 
October 31, 1938. The opinion of the Court was delivered by
The appeal in this case is from an order of the Circuit Court affirming an award of the South Carolina Industrial Commission. In his well-prepared decree, as will be seen, Judge Sease, by whom the matter was heard, gave much thought and full consideration to the several questions involved in the controversy; and this Court is entirely satisfied, from a careful examination of the record, with the conclusions reached by him.
The Circuit decree, which will be reported, is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.
MR. JUSTICE CARTER did not participate on account of illness.